Citation Nr: 1737761	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than December 1, 2010 for the grant of entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1955 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a September 2015 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran's claim was remanded by the Board in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The date of claim, December 1, 2010, is the appropriate effective date in this case.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 2010 for the grant of entitlement to service connection for CAD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

On December 1, 2010, VA received a claim for entitlement to service connection for ischemic heart disease.  A June 2011 rating decision granted entitlement to service connection for CAD "as secondary to the service-connected disability of diabetes" (the Board notes that a December 1975 rating decision granted entitlement to service connection for diabetes mellitus, latent, and June 2005 and June 2011 rating decisions adjudicated increased rating claims for diabetes).  The June 2011 rating decision assigned an effective date for the grant of entitlement to service connection for CAD of December 1, 2010, which was noted as "the date [VA] received your claim."  The rating decision noted that "[w]e are still researching your service record to determine if there is evidence of service on land in the Republic of Vietnam.  If that evidence is located, an earlier effective date might be warranted."  Following the June 2011 rating decision, the Agency of Original Jurisdiction (AOJ) undertook development regarding this issue and an April 2012 rating decision denied entitlement to an earlier effective date for the grant of entitlement to service connection for CAD on the basis that the Veteran did not serve in Vietnam.  The Veteran submitted a Notice of Disagreement (NOD) in May 2012, eventually resulting in the appeal before the Board.

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C.A. § 5110(a) (West 2014); see also 38 C.F.R. § 3.400 (2017).  The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2010).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim. Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2010).

In this case, as noted, of record is a December 1, 2010 claim for entitlement to service connection for ischemic heart disease.  At the September 2015 Board hearing, the Veteran responded to a question from the VLJ as to whether he filed a claim for entitlement to service connection for heart disease prior to December 2010 by stating "[y]es, I think I did.  I believe I did."  Review of the evidence of record, however, indicated that no communication received by VA from the Veteran (or his representative) prior to December 1, 2010 indicated an intent to apply for entitlement to service connection for CAD.  By way of background, the medical evidence of record appears to indicate that the Veteran was initially diagnosed with CAD in November 2007.  See November 13, 2007 Dr. T.C. Private Medical Record (noting a diagnostic impression of minor coronary disease following a stress test and cardiac catheterization).  While at the September 2015 Board hearing the Veteran reported that he was initially diagnosed with CAD "[r]oughly about five years before the date they established," which would be approximately 2005, this is not shown by the evidence of record.  See September 2006 Dr. A.K. Private Medical Record (noting that the Veteran "was recently evaluated by Dr. [T.C.] for heart disease.  He was found to be doing well") and May 2007 Dr. T.C. Private Medical Record (noting "[p]revious workup, fortunately, showed no evidence of ischemic heart disease" and not noting a diagnosis of CAD).    

Subsequent to the documented November 2007 diagnosis and prior to December 1, 2010, the only communication of record received by VA from the Veteran (or his representative) appears to be an October 2010 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  While the Board acknowledges the Veteran's contention at the September 2015 Board hearing that he previously submitted a claim for entitlement to service connection for heart disease, such is not supported by the evidence of record.  Accordingly, the Board finds that no communication received by VA from the Veteran (or his representative) prior to December 1, 2010 indicated an intent to apply for entitlement to service connection for CAD.  As such, this is considered the date of claim.  As referenced above, in accordance with 38 U.S.C.A. § 5110(a) (West 2014), generally the effective date shall not be earlier than the date of claim.  This means that the currently assigned December 1, 2010 effective date is the appropriate effective date for the grant of entitlement to service connection for CAD, unless any exceptions apply.

Two possible exceptions to the general rule that the effective date shall not be earlier than the date of claim are potentially applicable in this case.  As to the first possible exception, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicide agents, pursuant to orders of a United States District Court in the class action case of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2017).  A Nehmer class member is defined as a Vietnam Veteran who "has a covered herbicide disease."  See 38 C.F.R. § 3.816(b)(1) (2017).  A "covered herbicide disease" is defined as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e)," which therefore includes ischemic heart disease (which includes CAD).  See 38 C.F.R. §§ 3.309(e), 3.816(b)(2) (2017).  As applicable in this case, if a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," if the Veteran had a claim for disability compensation for a "covered herbicide disease" between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease (here August 31, 2010 for CAD), the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2) (2017); 75 Fed. Reg. 53202 (August 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  

The Board notes that while the Veteran was granted entitlement to service connection for CAD as secondary to service-connected diabetes, the Veteran potentially could be a Nehmer class member in that CAD is a covered herbicide disease.  As will be discussed further below, the Board finds that the evidence does not show that the Veteran was exposed to an herbicide agent.  Accordingly, he is not a Nehmer class member and an earlier effective date pursuant to this possible exception is not warranted.  

As to the second possible exception to the general rule that the effective date shall not be earlier than the date of claim, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2017).  As noted, August 31, 2010 was the date that CAD was added to the list of diseases eligible for presumptive service connection based on exposure to herbicide agents.  

As noted, the Veteran was granted entitlement to service connection for CAD as secondary to service-connected diabetes in a June 2011 rating decision.  The grant of entitlement to service connection for CAD was not made based on the presumption related to herbicide agent exposure (a liberalizing law).  The Veteran has contended, however, that he was exposed to herbicide agents in Vietnam and/or Thailand and that such caused his CAD.  See April 2014 VA Form 9 (Appeal to [the Board]) (referencing that CAD was "caused by [the Veteran's] Agent Orange exposure").  Such a finding would potentially implicate the second possible exception, related to a liberalizing change in law, to the general rule that the effective date shall not be earlier than the date of claim.

As noted, the Veteran has contended that he had active service in Vietnam.  A veteran who served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent (e.g., Agent Orange).  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Upon review of the evidence of record, the Board finds that the Veteran did not have service in the Republic of Vietnam during the Vietnam Era.

The Veteran has contended, essentially, that while stationed in Thailand, he was sent TDY (temporary duty) to Vietnam on two occasions.  In this regard, in a March 2012 statement the Veteran stated that while he was stationed in Thailand "[b]eing an Executive Officer in the Wing Support Group I had on two occas[]ions to go TDY...to [Vietnam] during approx[imately] mid 1969.  You should have copies of my TDY orders as I completed the official business trips."  See also VA Form 21-0820 (Report of General Information) (stating that the Veteran "said he was in Vietnam and they are probably documented in his orders").  He also stated that "check my pay records [and] you will find that I qualified for tax breaks for 2 months each official business trip to [Vietnam].  Therefore I was in [Vietnam] on the two overlapping months each trip."  See also August 2011 Veteran Statement (stating that "[a]dditional evidence may be obtained by requesting a[] copy of the Veteran's pay records between November 1968 and November 1969").  In his May 2012 NOD, the Veteran stated that his TDY to Vietnam "could be confirmed from my DFAS [Defense Finance and Accounting Service] pay records (1968-1969, most likely 1969) for which I received tax credit for being in Vietnam."  In an April 2014 statement, the Veteran stated that "TDY...was for base [and] administrative business lasting 24-48 hours - return to" Thailand.  In a September 2015 statement, the Veteran referenced spending 366 days in Thailand "as well as TDY's on military business to Vietnam."  Also, in the Veteran's representative's October 2015 Informal Hearing Presentation, it was stated that the Veteran's "fitness report for part of the time he was in Thailand indicates that he was part of the Bob Hope Christmas Committee...As the Base Protocol Officer it is distinctly possible that he did have to make a flight into Vietnam regarding arraignments for the Bob Hope Show to visit Thailand."  At the September 2015 Board hearing, the Veteran's testimony focused primarily on reported herbicide agent exposure in Thailand (addressed below), rather than Vietnam.  

In contrast to the Veteran's lay statements, official records do not document active service in Vietnam.  Initially, the Veteran's DD 214 (covering his entire period of active service) included a box marked yes in response to Indochina or Korea service since August 5, 1964 and noted "367 days Thailand."  This form was signed by the Veteran.  The Board notes that a July 2011 VA Form 21-0820 noted that the Veteran "said he was in Vietnam and that it should be on his DD214."  As noted, Thailand service, but not Vietnam service, is documented on the Veteran's DD 214.  In addition, while the Veteran was awarded the Vietnam Service Medal (with four bronze service stars) and the Republic of Vietnam Campaign Medal, such awards were awarded for service outside of Vietnam (in addition to being awarded for Vietnam service) and therefore do not necessarily provide evidence of Vietnam service.    

Also of record are the Veteran's complete personnel records, to include copies that were sent by the Veteran.  See August 2011 Veteran Statement (stating that "[p]lease find enclosed a copy of the Veteran's service record book in support of his service in Viet Nam").  In July 2011, a response from the National Personnel Records Center (NPRC) stated that "we are unable to determine whether or not this Veteran served in the Republic of Vietnam.  We are furnishing copies of pertinent documents or information from the file to assist you in making a determination." 

Upon review of the Veteran's personnel records, such records do not document active service in Vietnam.  A document with a heading of Chronological Listing of Service noted that the Veteran was stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB), but did not reference Vietnam.  Under the heading Combat Report, four campaigns were listed related to Vietnam, along with the notation of "BSS."  It appears this section was in reference to the four bronze service stars that the Veteran received with the Vietnam Service Medal, which as noted above, does not necessarily provide evidence of Vietnam service.  The Veteran's personnel records also included a section specifically titled and detailing Foreign Service, and service in Thailand was noted from November 2, 1968 to November 4, 1969, which the Board notes reflects 367 days of service (as referenced on the DD 214).  Service in Vietnam was not noted.  Also of record are the Veteran's performance evaluations covering a portion of his service at Nakhon Phanom RTAFB.  Such did not reference TDY service in Vietnam.  The performance evaluation for the period from November 1968 to June 1969 did reference the Veteran as being a member of the Bob Hope Christmas 1968 committee, as referenced by the Veteran's representative's October 2015 Informal Hearing Presentation, but the performance evaluation did not reference or document TDY service in Vietnam.

In addition, the Board notes that the Veteran's complete service treatment records (STRs) included entries stamped at Nakhon Phanom RTAFB, but not entries noting Vietnam.

As referenced above, the Veteran specifically raised the issue that his service in Vietnam could be documented through TDY orders or pay records.  See also October 2015 Informal Hearing Presentation (referencing VA's duty to attempt to obtain the Veteran's pay records).  In this regard, in February 2016 the Board remanded the Veteran's claim, in part, to request development related to these issues.  First, a remand directive stated to "[o]btain, for the period from November 1968 to November 1969, all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Air Force Personnel Center, the DFAS, JSRRC/DPRIS and/or other appropriate records repository, as deemed necessary."  In response to this directive, the AOJ requested from DFAS the Veteran's Leave and Earnings Statements (LESs) from November 1968 to November 1969.  In July 2016, a response was received from DFAS stating that "Pittsfield [Federal Records Center] of National Archives Records Administration no longer maintain Veteran's financial histories from 1950 to September 1971 and therefore the Veteran's LES Records from the period of 1968 to 1969 are not available."  As such, pay records are not of record and are therefore unable to verify the Veteran's reported Vietnam service.

Also in response to the previously quoted remand directive, the AOJ specifically submitted a request to the NPRC for "temporary Vietnam Duty/Visitation - to include TDY orders, performance evaluations, and any other evidence of temporary duty/visitant to Vietnam."  The February 2017 response received was that all available requested records had previously been sent in August 2016.  As such, it does not appear that any additional records were received in response to the AOJ's specific request.  Accordingly, records beyond the personnel records and STRs discussed above, which did not show Vietnam service, do not appear to exist.

Upon review of the evidence of record, the Board concludes that the Veteran did not serve in Vietnam and therefore exposure to herbicide agents may not be presumed on this basis.  The Veteran is competent to report that he went TDY to Vietnam and the Board has considered this contention.  When compared to the official records discussed above, such records tend to refute the Veteran's assertion.  As to the report of TDY service to Vietnam, the Board finds the Veteran not credible.  The Board finds the official records to be the highly probative evidence as to the issue of whether the Veteran had active service in Vietnam.

The Board is aware of the concept outlined by the United States Court of Appeals for Veterans Claims (Court) that "[w]hen assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  In addition, in Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court noted in a footnote that "as a general matter, the absence of evidence is not substantive negative evidence.  While the majority agrees that this is not an absolute rule, there must be 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact'."  The Court also referenced Federal Rule of Evidence 803(7) and cited Buczynski for the proposition that "'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.'"  

In this case, the Board finds that a proper foundation exists, as the Board finds that the Veteran's reported Vietnam service is a fact that would have ordinarily been record in the Veteran's personnel records.  It is reasonable to conclude that a TDY period of service to Vietnam during a period of war, as reported by the Veteran, would have ordinarily been recorded in official personnel records.  The silence in the personnel records as to Vietnam service has a tendency to prove the relevant fact that such reported service did not occur.  As such, based on the preceding discussion, the absence of evidence of Vietnam service in the Veteran's personnel records, in this particular case, may serve as substantive negative evidence against such reported service.  In sum, the Board finds that the Veteran did not have active service in Vietnam.

In addition, as noted, the Veteran has contended that he was exposed to herbicide agents while serving in Thailand.  VA has established a procedure for verifying a Under the procedures outlined in the M21-1, if a Veteran served at certain RTAFBs, including Nakhon Phanom RTAFB, during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.    

In an April 2014 statement, the Veteran stated that his "duties as Group Chief of Administration required visits to all units on the air base including flight line."  He also noted that "perimeter service is surrounding this small air base (prop-planes only) with a runway...wind drift from spray is expected over all the base and equipment."  In the Veteran's representative's July 2014 statement, it was stated that "[i]t is inconceivable that having spent over a year on airbases in Thailand that [the Veteran] was not at some point have been in or near the perimeter of the base to which he was assigned, either as a result of his duties or recreational activities" and that "[a]ny reasonable minded person must conclude that because he was in Thailand for over a year and in all probability was on or about their perimeter of any air force bases that he could have been exposed to herbicides as result of that."  

At the September 2015 Board hearing, the Veteran provided testimony regarding his duties at Nakhon Phanom RTAFB and the base generally.  See September 2015 Board Hearing Transcript, pages 7-12.  He stated regarding his duties that he "was chief administrative officer for the support group, and I had additional duties besides that.  Some of my additional duties were to inspect the base itself for any problems to report to the commander" and "I also checked out the guards, and every so often you do a surprise check and go out and check if they're doing their job.  So therefore you're on the perimeter."  Responding to a question about how much time he spent walking the perimeter, the Veteran stated that "you not only walked, but you also had to drive because of the type of terrain and roads.  And any tour like that would take you a minimum of an hour."  The Veteran also described seeing dead vegetation and stated that "you will see...if you can say aerosols penetrate the area.  You're always eating and breathing that stuff.  And you can tell there's been a difference when they come by to do it because there's the oily type of smell in the air."  He additionally stated that "I truly do feel my exposure to Agent Orange did happen.  And when you're living in an environment 367 days around you, you're bound to get something.  It's not that you're in and out but you're living there," that "any time anything's in the air it's going to permeate everything like our clothes.  We get them washed by the nationals.  These things are hung up to dry usually using the barbed wire and things of that nature out on the perimeters," that "I had a couple of sets of [uniforms] ruined because of the rust from barbed wire fences" and that "[s]o, therefore the water that they were washed it in, the hanging and where they were, where the brushes were, God only knows.  But I do feel that I was thoroughly exposed."  The Veteran's representative stated that "[t]he [V]eteran obviously feels that he had been exposed to Agent Orange, he had his time, he did time on the perimeter where the exposure is supposedly at."  In a subsequent September 2015 statement, the Veteran referenced that Nakhon Phanom RTAFB "is an Agent Orange area."

In February 2016 the Board remanded the Veteran's claim, in part, to request development related to the reported herbicide exposure in Thailand.  A remand directive stated to "request a herbicide exposure verification from the Department of Defense (DOD) for the period from November 1968 to November 1969 at the Nakhon Phanom Air Force Base in Thailand" and that "[i]f DOD does not confirm herbicide exposure, refer the Veteran's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides."

Following this remand, the AOJ included a memo in the claims file stating that "DoD has provided information that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds," that "[t]hese commercial herbicides...do not fall under the VA regulations governing the presumption of exposure to tactical herbicides such as Agent Orange" and that "[h]owever, there is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides."

The AOJ also included in the claims file a copy of a March 2017 email from an archivist with the Air Force Historical Research Agency.  This email stated that "Agent Orange WAS NEVER USED FOR VEGETATION CONTROL AT [United States Air Force] BASES IN THAILAND."  The email also stated that "if the question is concerning non-tactical, commercial grade herbicides being used, then that is a completely different question" and included a "go/no-go list of when commercial herbicides were used at Thailand bases."  On this list, regarding Nakhon Phanom, July 1971 was the only date listed.

Upon review of the evidence of record, the Board concludes that the Veteran was not exposed to herbicide agents while serving in Thailand.  As outlined, exposure to herbicide agents while in Thailand can be conceded on a direct or facts-found basis.  The Veteran had documented service in Thailand at Nakhon Phanom RTAFB from November 1968 to November 1969.  The evidence of record from the Air Force Historical Research Agency indicated that Agent Orange was not used at the Nakhon Phanom RTAFB and that commercial herbicides were only used at Nakhon Phanom RTAFB in July 1971.  As such, the evidence from the Air Force Historical Research Agency indicated that the only use of commercial herbicides at the Nakhon Phanom RTAFB occurred after the Veteran's service at that particular base.  Accordingly, the Board is unable to find, on the basis of the evidence of record in this particular case, that the Veteran was exposed to herbicide agents in Thailand on a direct or facts-found basis.

Additionally, the Board finds that the Veteran is not competent to report that he was exposed to herbicide agents during his service in Thailand.  In this regard, the chemical compound of herbicide agents that triggers presumptive service connection is specifically defined by regulation in 38 C.F.R. § 3.307(a)(6)(i) (2017).  At the September 2015 Board hearing, the VLJ asked the Veteran how he would know the difference between different herbicides and he said "you'd have to either handle it or smell it or whatever.  But in these cases when you're killing large trees and stuff, they're using the higher concentration."  While the Veteran is competent to report as to seeing the use of herbicides, there is no indication that he is competent to identify the composition of a particular herbicide.  While he referenced at the hearing handling, smelling and seeing the results of the use of an herbicide in determining its concentration, it does not appear that the Veteran possesses the competency to make a determination as to the composition of an herbicide based on these factors.  Thus, the Veteran's lay statements about being exposed to herbicide agents in Thailand are of limited probative value.   

In addition, the Board notes that October 2010 statements from private medical Dr. J.R. referenced the Veteran as having been exposed to Agent Orange during his active service (and related disabilities, to include CAD, to such exposure).  The letters referenced that the Veteran "has a significant exposure history he relates while serving in the Air Force."  As outlined above, the Board has considered the Veteran's reports of herbicide agent exposure.  Dr. J.R.'s statements, essentially, are repetitive of the Veteran's reports and do not offer any additional probative evidence as to whether the Veteran was actually exposed to herbicide agents during active service.  

The Board additionally notes that, as referenced above, a December 1975 rating decision granted entitlement to service connection for diabetes mellitus, latent, and June 2005 and June 2011 rating decisions adjudicated increased rating claims for diabetes.  The June 2005 rating decision codesheet listed diabetes as "Service Connected, Vietnam Era, Incurred."  The June 2011 rating decision codesheet also listed diabetes as "Service Connected, Vietnam Era, Incurred," but also included following the listing of diabetes "Agent Orange/Diabetes."  The April 2012 rating decision codesheet (and subsequent codesheets) did not include the reference to Agent Orange.  The AOJ's reference to Agent Orange on the June 2011 rating decision codesheet was apparently in error and was corrected on subsequent rating decision codesheets.  As noted, entitlement to service connection for diabetes was previously granted in a December 1975 rating decision and a June 2005 rating decision adjudicated an increased rating claim for diabetes.  As such, the apparent error on the June 2011 rating decision codesheet did not represent a finding that the Veteran had been exposed to Agent Orange and that entitlement to service connection was warranted for diabetes based on such exposure.  In fact, as noted, the June 2011 rating decision stated that "[w]e are still researching your service record to determine if there is evidence of service on land in the Republic of Vietnam.  If that evidence is located, an earlier effective date might be warranted."  As such, while acknowledging the June 2011 rating decision codesheet, such does not represent a finding by the AOJ that the Veteran was exposed to herbicide agents.   

In review, the Board finds that the evidence does not show that the Veteran was exposed to an herbicide agent during his active service, either by way of active service in Vietnam (which was not shown by the evidence of record) or during his verified active service in Thailand.  Lacking exposure to an herbicide agent, the second possible exception to the general rule that the effective date shall not be earlier than the date of claim, relating to liberalizing laws, is not applicable.  An earlier effective date, therefore, is not warranted in this case based on the exception related to liberalizing laws.

The Board has considered the Veteran's contentions, to include those addressed above.  Additionally, the Veteran appeared to offer two specific dates as to what effective date he felt was warranted.  In his May 2012 NOD, he stated that "I assume that the new effective date would be November 1968, my reporting for duty to my Vietnam Service, Agent Orange Baes - Nakhon Phanom RTAFB."  In addition, at the September 2015 Board hearing, the VLJ asked the Veteran as to why he thought his effective date should be earlier than his December 1, 2010 claim and he responded that "[p]robably the date that the VA establishes for that disease" and that "I don't know when they re-established the coronary artery disease was seen by the VA.   And so whatever date that should be roughly, that'd be it.  And I can't tell you what the dates would be because I'm not knowledgeable about when the VA established that."  In this testimony, the Veteran appears to be referencing the date that VA established a presumption of service connection related to herbicide agent exposure for CAD, which as noted above, was on August 31, 2010.

The Board has explained in detail above why an effective date earlier than December 1, 2010 is not warranted for CAD.  This discussion necessarily encompasses why the November 1968 and August 31, 2010 dates suggested by the Veteran are not warranted.  As such, while the Board has considered the Veteran's contentions, an earlier effective date is not warranted.    
  
In sum, in accordance with 38 U.S.C.A. § 5110(a) (West 2014), generally the effective date shall not be earlier than the date of claim.  While there are possible exceptions to this general rule, as outlined in detail above an earlier effective date is not warranted based on the exceptions that are potentially applicable in this case.  As such, the Board finds that the date of claim, December 1, 2010, is the appropriate effective date in this case.  Accordingly, the Board concludes that the criteria for an effective date earlier than December 1, 2010 for the grant of entitlement to service connection for CAD have not been met and therefore the Veteran's claim is denied.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2017). 

Finally, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist, or other procedural arguments, that have not been addressed above.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

Entitlement to an effective date prior to December 1, 2010 for the grant of entitlement to service connection for CAD is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



